DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 25, 2020 has been entered.

Status of Claims

The present application is a continuation of U.S. Patent No. 10,498,797, which is a continuation of U.S. Patent No. 10,063,615, which is a continuation of U.S. Patent No. 8,738,691, which is a continuation of U.S. Patent No. 8,370,424.  Applicant’s amendment filed on October 27, 2020 has been entered.  Claims 22-23, 26, 28, 34-35 and 38 are amended.  Claim 1-21 are canceled.  Claim 22-39 are pending in the application.  Applicant’s amendment has overcome the objection(s) of claim 35 previously set forth in the Final Office Action mailed on July 27, 2020.
 
Response to Arguments

Applicant’s arguments, see p. 8-10, filed on October 27, 2020, with respect to the rejection(s) of claims 21-39 under 35 U.S.C. § 103 have been fully considered and are persuasive. Therefore, the rejections have been withdrawn. However, upon further search and consideration, a new ground(s) of rejection of new claims 21-39 is made in view of Marmigere (PG PUB US 2004/0068579), Bhatia (PG PUB US2004/0243839), Battagin (PG PUB US2006/0129809), Crowley (PG PUB US2008/0154903) and Fielding (Hypertext Transfer Protocol -- HTTP/1.1, Network Working Group, Request for Comments: 2616, June 1999).

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 22-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marmigere (PG PUB US 2004/0068579) in view of Bhatia (PG PUB US2004/0243839), Battagin (PG PUB US2006/0129809), Crowley (PG PUB US2008/0154903) and Fielding (Hypertext Transfer Protocol -- HTTP/1.1, Network Working Group, Request for Comments: 2616, June 1999).

Regarding claim 22, Marmigere teaches “a method of serving web content, the method comprising the following operations performed by one or more processors:” (Proxy cache server in Fig. 1 inherently includes a processor [Marmigere, Fig. 1, ¶0037]);
“receiving, by a shared caching server, a request for content from a client;” (In step 320, a new request is issued for the object (y1) to the proxy cache server by an client device [Marmigere, Fig. 3, ¶0043]);
“sending, by a shared caching server, a validation request to an origin server” (The Proxy cache server sends a special [validation] request “if -modified-since” with the last modified date extracted from the cache index (210) with the header information (such as URL “www.yahoo.com/y1”) to the Web content server [origin server] [Marmigere, Fig. 3, ¶0043]);
“and the origin server including a decision module configured to instruct the shared caching server whether determine whether an updated version of the requested content is available;” (A Server cache refresh agent (170) [decision module] operates on the Web content server. These refresh agent handles the Refresh_request and Refresh_response commands, where there is a determination whether the signature of the object stored in the web content server is changed.  The Refresh_response command of “200” code means that the object has been modified and the Proxy cache server sends the new version of the object to the client device.  The Refresh_response command of “304” code means that the object has not been modified and the Proxy cache server sends the object retrieved from its cache to the client device [Marmigere, para 0039, 0047, 0049]).
Although Marmigere teaches sending a validation request, Marmigere’s validation request does not include “at least information indicating whether the client is associated with at least one of a plurality of different user types”, however this is old and well known in the art for example see Bhatia.  
Bhatia teaches “sending a validation request to an origin server, the validation request including at least information indicating whether the client is associated with at least one of a plurality of different user types” (After a request of restricted content from a user, cache server 710 requests access authorization (validation request) to application server 714 [original server] via security infrastructure 712.  The request inherently include the user 
“receiving a validation response from the origin server if the client is associated with at least one of the first and second user types” (If the user is in the subset [first user type] of users who are authorized to access restricted content, the application server 714 sends the access authorization [as a validation response] to the cache server 710 via security infrastructure 712 [Bhatia, ¶0045, 0047]).
It thus would have been obvious to one of the ordinary skill in the art at the time the invention was made to modify the system disclosed by Marmigere to comprise the limitation as claimed so as to effectively deliver certain types of sensitive content to restricted subsets of users [Bhatia, ¶0007].
However, Marmigere as modified by Bhatia does not explicitly teach “accessing, based on the validation request, stored information in a database that is associated with the at least one of the plurality of different user types;”
“determining, based on the stored information, whether the client is associated with a first user type or a second user type;”
“the validation response including instructions for the shared caching server to provide the updated version or a cached version of the requested content to the client based at least on whether the client is associated with the at least one of the first and second user types.”
Battagin teaches “accessing, based on the validation request, stored information in a database that is associated with the at least one of the plurality of different user types;” (The access control list “ACL” stored in content database 308 is accessed to determine that the client has access rights to the document (user type having access to the document) [Battagin, ¶0020]).

However, Marmigere as modified by Bhatia and Battagin does not explicitly teach “determining, based on the stored information, whether the client is associated with a first user type or a second user type;”
“the validation response including instructions for the shared caching server to provide the updated version or a cached version of the requested content to the client based at least on whether the client is associated with the at least one of the first and second user types.”
Crowley teaches “determining, based on the stored information, whether the client is associated with a first user type or a second user type” (All of the shared content items of the user's local device 110 is cached on the remote server 120.  Fig. 3 shows the user type associated with general reader policy.  In addition, the user may assign an access level to the group so that only members of certain groups (such as the user type associated with owner policy) are granted permission to modify the shared content.  If the member [client] is determined a member of the certain group, the member may edit 890 the shared content item [Crowley, Fig. 3, ¶0053]).
It thus would have been further obvious to one of the ordinary skill in the art at the time the invention was made to modify the obvious combination of Marmigere, Bhatia and Battagin to comprise the limitation as claimed so as to effectively allow user sharing content stored in third-party online services with other members for viewing and editing [Crowley, ¶0003, 0053].
However, Marmigere as modified by Bhatia, Battagin and Crowley does not teach “the validation response including instructions for the shared caching server to provide the updated version or a cached version of the requested content to the client based at least on whether the client is associated with the at least one of the first and second user types.”
Fielding teaches “the validation response including instructions for the shared caching server to provide the updated version or a cached version of the requested content to the client based at least on whether the client is associated with the at least one of the first and second user types.” (cache-response-directive includes instructions such as “private”, "max-age" and “cache-extension”, where “private” indicates that all or part of the response message is intended for a single user (e.g. first user type) and a private (non-shared) cache MAY cache the response [Fielding, Section 14.9 Cache-Control, 14.9.1 What is Cacheable]).
It thus would have been further obvious to one of the ordinary skill in the art at the time the invention was made to modify the obvious combination of Marmigere, Bhatia, Battagin and Crowley to comprise the limitation as claimed so as to effectively enhance caching management by allowing an origin server overriding the default caching algorithms, such as maximum age of the cached content [Fielding, section 14.9.3 Modifications of the Basic Expiration Mechanism].

Regarding claim 23, Marmigere as modified by Bhatia, Battagin, Crowley and Fielding teaches “providing, to the client, at least one of the updated version of the requested content and a cached version of the requested content based on the validation response.” (Proxy cache server sends the object (y1) retrieved from its cache or the updated object (y1) to the client, depending on the response from the web content server [Marmigere, Fig. 3, ¶0043]).

Regarding claim 24, Marmigere as modified by Bhatia, Battagin, Crowley and Fielding teaches “the first user type comprises users with ownership rights to the requested content; and 
the second user type comprises users without ownership rights to the requested content” (Fig. 3 shows the clients associated with general reader policy [second user type].  In In addition, the user may assign an access level to the group so that only members of certain groups (such as the first user type associated with owner policy) are granted permission to modify the shared content [Crowley, Fig. 3, ¶0053]).
The motivation regarding to the obviousness to claim 22 is also applied to claim 24.

Regarding claim 25, Marmigere as modified by Bhatia, Battagin, Crowley and Fielding teaches “wherein the requested content comprises content associated with a web page.” (An Internet client device (110, 120) uses a Web browser to send a request to the Web content server via a Proxy cache server (140) for accessing information, such as a HTML [web] page [Marmigere, Fig. 1, ¶0037]).

Regarding claim 26, Marmigere as modified by Bhatia, Battagin, Crowley and Fielding teaches “storing the updated version of the requested content as a current version of the requested content in a memory device in response to receiving an instruction to provide the current version of the requested content to the client.” (If the requested content is modified since the last modified date, the Web content server sends back to the Proxy cache server the newly updated object (y1).  The Proxy cache server replaces the old object by the new one on it local disk, and then sends back the object to the client device [Marmigere, Fig. 3, ¶0043]).

Regarding claim 27, Marmigere as modified by Bhatia, Battagin, Crowley and Fielding teaches “the first user type comprises users without ownership rights to the requested content; and
the second user type comprises users with ownership rights to the requested content” (Fig. 3 shows the clients associated with general reader policy [first user type].  In In addition, the user may assign an access level to the group so that only members of certain groups (such as the second user type associated with owner policy) are granted permission to modify the shared content [Crowley, Fig. 3, ¶0053]).
The motivation regarding to the obviousness to claim 22 is also applied to claim 27.

Regarding claim 28, Marmigere teaches a method of serving web content comprising “the following operations performed by one or more processors:” (Web content server in Fig. 1 inherently includes a processor [Marmigere, Fig. 1, ¶0037]);
“receiving, from a cache server, a validation request” (The Proxy cache server sends a special [validation] request “if -modified-since” with the last modified date extracted from the cache index (210) with the header information (such as URL “www.yahoo.com/y1”) to the Web content server [origin server] [Marmigere, Fig. 3, ¶0043]).
“determining, based on the stored information, whether an updated version of the requested content is available;” (A Server cache refresh agent (170) [decision module] operates on the Web content server. These refresh agent handles the Refresh_request and Refresh_response commands, where there is a determination whether the signature [stored information] of the object stored in the web content server is changed.  The Refresh_response command of “200” code means that the object has been modified and the Proxy cache server sends the new version of the object to the client device.  The Refresh_response command of “304” code means that the object has not been modified and the Proxy cache server sends the object retrieved from its cache to the client device [Marmigere, para 0039, 0047, 0049]);
at least information indicating whether a client requesting content is associated with at least one of a plurality of different user types”
Bhatia teaches “receiving, from a cache server, a validation request including at least information indicating whether a client requesting content is associated with at least one of a plurality of different user types” (After a request of restricted content from a user, cache server 710 requests access authorization (validation request) to application server 714 (original server) via security infrastructure 712.  The request inherently include the user information so that the application server can determine if the user is in the subset [user type] of users who are authorized to access restricted content from application server 714 [Bhatia, ¶0045, 0047]);
“generating a validation response if the client is associated with at least one of the first and second user types,” (If the user is in the subset [first user type] of users who are authorized to access restricted content, the application server 714 sends the access authorization [as a validation response] to the cache server 710 via security infrastructure 712, where the authorization [validation response] is inherently generated by the application server [Bhatia, ¶0045, 0047]);
It thus would have been obvious to one of the ordinary skill in the art at the time the invention was made to modify the system disclosed by Marmigere to comprise the limitation as claimed so as to effectively deliver certain types of sensitive content to restricted subsets of users [Bhatia, ¶0007].
However, Marmigere as modified by Bhatia does not explicitly teach “accessing, based on the validation request, stored information in a database that is associated with the at least one of the plurality of different user types;”
“determining, based on the stored information, whether the client is associated with a first user type or a second user type”
“the validation response including instructions for the cached server to provide the updated version or a cached version of the requested content to the client based at least on whether the client is associated with the at least one of the first and second user types.”
Battagin teaches “accessing, based on the validation request, stored information in a database that is associated with the at least one of the plurality of different user types;” (The access control list “ACL” stored in content database 308 is accessed to determine that the client has access rights to the document (user type having access to the document) [Battagin, ¶0020]).
It thus would have been further obvious to one of the ordinary skill in the art at the time the invention was made to modify the obvious combination of Marmigere and Bhatia to comprise the limitation as claimed so as to effectively determine, with a list (such as ACL), access rights of each user to a specific system object such as a directory or file [Battagin, ¶0020].
However, Marmigere as modified by Bhatia and Battagin does not teach “determining, based on the stored information, whether the client is associated with a first user type or a second user type”
“the validation response including instructions for the cached server to provide the updated version or a cached version of the requested content to the client based at least on whether the client is associated with the at least one of the first and second user types.”
Crowley teaches “determining, based on the stored information, whether the client is associated with a first user type or a second user type” (All of the shared content items of the user's local device 110 is cached on the remote server 120.  Fig. 3 shows the user type associated with general reader policy.  In addition, the user may assign an access level to the group so that only members of certain groups (such as the user type associated with owner 
It thus would have been further obvious to one of the ordinary skill in the art at the time the invention was made to modify the obvious combination of Marmigere, Bhatia and Battagin to comprise the limitation as claimed so as to effectively allow user sharing content stored in third-party online services with other members for viewing and editing [Crowley, ¶0003, 0053].
However, Marmigere as modified by Bhatia, Battagin and Crowley does not teach “the validation response including instructions for the cached server to provide the updated version or a cached version of the requested content to the client based at least on whether the client is associated with the at least one of the first and second user types.”
Fielding teaches “the validation response including instructions for the cached server to provide the updated version or a cached version of the requested content to the client based at least on whether the client is associated with the at least one of the first and second user types.” (cache-response-directive includes instructions such as “private”, "max-age" and “cache-extension”, where “private” indicates that all or part of the response message is intended for a single user (e.g. first user type) and a private (non-shared) cache MAY cache the response [Fielding, Section 14.9 Cache-Control, 14.9.1 What is Cacheable]).
It thus would have been further obvious to one of the ordinary skill in the art at the time the invention was made to modify the obvious combination of Marmigere, Bhatia, Battagin and Crowley to comprise the limitation as claimed so as to effectively enhance caching management by allowing an origin server overriding the default caching algorithms, such as maximum age of the cached content [Fielding, section 14.9.3 Modifications of the Basic Expiration Mechanism].

Regarding claim 29, Marmigere as modified by Bhatia, Battagin, Crowley and Fielding teaches “transmitting the validation response to the cache server.” (The Web content 

Regarding claim 30, Marmigere as modified by Bhatia, Battagin, Crowley and Fielding teaches “wherein the requested content comprises content associated with a web page.” (An Internet client device (110, 120) uses a Web browser to send a request to the Web content server via a Proxy cache server (140) for accessing information, such as a HTML [web] page [Marmigere, Fig. 1, ¶0037]).

Regarding claim 31, Marmigere as modified by Bhatia, Battagin, Crowley and Fielding teaches “wherein the first user type and the second user type are each associated with different ownership policies for accessing cached content.” (All of the shared content items of the user's local device 110 is cached on the remote server 120.  Fig. 3 shows the user type associated with general reader policy.  In addition, the user may assign an access level to the group so that only members of certain groups (such as the user type associated with owner policy) are granted permission to modify the shared content.  If the member [client] is determined a member of the certain group, the member may edit 890 the shared content item [Crowley, Fig. 3, ¶0053]).
The motivation regarding to the obviousness to claim 28 is also applied to claim 31.

Regarding claim 32, Marmigere as modified by Bhatia, Battagin, Crowley and Fielding teaches “wherein the different ownership policies comprise at least an owner policy and a general reader policy.” (All of the shared content items of the user's local device 110 is cached on the remote server 120.  Fig. 3 shows the user type associated with general reader policy.  In addition, the user may assign an access level to the group so that only members of certain groups (such as the user type associated with owner policy) are granted permission to 
The motivation regarding to the obviousness to claim 28 is also applied to claim 32.

Regarding claim 33, Marmigere as modified by Bhatia, Battagin, Crowley and Fielding teaches “wherein the owner policy differs from the general reader policy in that the owner policy comprises edit controls that allow an owner user to edit or modify the content.” (All of the shared content items of the user's local device 110 is cached on the remote server 120.  Fig. 3 shows the user type associated with general reader policy.  In addition, the user may assign an access level to the group so that only members of certain groups (such as the user type associated with owner policy) are granted permission to modify the shared content.  If the member [client] is determined a member of the certain group, the member may edit 890 the shared content item [Crowley, Fig. 3, ¶0053]).
The motivation regarding to the obviousness to claim 28 is also applied to claim 33.

Claims 34-39 list all the same elements of claims 22-27 respectively, but in a cache server system, comprising: a processing system comprising one or more processors; (Proxy cache server in Fig. 1 inherently includes a processor [Marmigere, Fig. 1, ¶0037])
a memory system that stores instructions, the instructions being executable by the processing system to perform operations” (A Proxy cache server, which inherently includes a memory and a processor, executes the functions of receiving the request from the client device, asking the Web content servers for the missing information or for the refreshed information and sending the requested information to the client [Marmigere, ¶0037]) rather than method form.  Therefore, the supporting rationales of the rejection to claims 22-27 apply equally as well to claims 34-39 respectively.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILLY H NG whose telephone number is (571)272-9238.  The examiner can normally be reached on Monday to Friday, 9:30 am to 6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wing Chan, can be reached on (571)272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BILLY H NG/Examiner, Art Unit 2441                                                                                                                                                                                                        
/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441